            Case 2:20-cv-00163-JDW Document 38 Filed 05/05/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

JACOVETTI LAW P.C., ET AL.                :
                                          :
                      Plaintiffs,         :      NO.    2:20-CV-00163-JDW
                                          :
       v.                                 :
                                          :
JAMES EVERETT SHELTON, ET AL.             :
                                          :
                      Defendants.         :

                                         ORDER

       AND NOW this _______________ day of ________________, 2020, upon consideration

of Movant, Thomas’ Motion for Reconsideration and Cross-Motion for Partial Reconsideration,

and any response thereto, it is hereby ORDERED and DECREED that Thomas’ motions are

GRANTED, and this Honorable Court’s sanctions Order is VACATED.

       AND IT IS SO ORDERED.



                                                 ________________________________
                                                 Honorable Joshua D. Wolson
            Case 2:20-cv-00163-JDW Document 38 Filed 05/05/20 Page 2 of 8




                        UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

JACOVETTI LAW P.C., ET AL.                  :
                                            :
                      Plaintiffs,           :      NO.    2:20-CV-00163-JDW
                                            :
       v.                                   :
                                            :
JAMES EVERETT SHELTON, ET AL.               :
                                            :
                      Defendants.           :

      JOSHUA THOMAS, ESQUIRE’S MOTION FOR RECONSIDERATION OF
       SANCTIONS ORDER AND CROSS-MOTION TO PARTIALLY VACATE
                        ENLARGEMENT ORDER

       Incorporating by reference Joshua Thomas, Esquire’s accompanying Memorandum of

Law, Thomas respectfully requests this Honorable Court vacate its sanctions Order.




                                                   WEISBERG LAW


                                                   /s/ Matthew B. Weisberg
                                                   Matthew B. Weisberg, Esquire
                                                   PA Attorney ID #: 85570
                                                   7 S. Morton Avenue
                                                   Morton, PA 19070
                                                   (610) 690-0801
                                                   (610) 690-0880 – Fax
                                                   mweisberg@weisberglawoffices.com
                                                   Attorney for Joshua Thomas, Esquire
            Case 2:20-cv-00163-JDW Document 38 Filed 05/05/20 Page 3 of 8




                        UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

JACOVETTI LAW P.C., ET AL.                     :
                                               :
                       Plaintiffs,             :       NO.     2:20-CV-00163-JDW
                                               :
       v.                                      :
                                               :
JAMES EVERETT SHELTON, ET AL.                  :
                                               :
                       Defendants.             :

     MEMORANDUM OF LAW IN SUPPORT OF JOSHUA THOMAS, ESQUIRE’S
     MOTION FOR RECONSIDERATION OF SANCTIONS ORDER AND CROSS-
         MOTION TO PARTIALLY VACATE ENLARGEMENT ORDER

I.     Standard for Motion for Reconsideration

       Generally, the district court’s denial of reconsideration is reviewed for an abuse of

discretion; however, to the extent that the denial of reconsideration is predicated on an issue of

law, the issue is reviewed de novo. Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176

F.3d 669, 673 (C.A. 3 1999).

       “The purpose of a motion for reconsideration … is to correct manifest errors of law or

fact…” Id., at 677 (quoting Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (C.A. 3 1985)). A

judgment may be altered or amended if the party seeking reconsideration shows the need to

correct a clear error of law or fact or to prevent manifest injustice. Id.

       Attorney Thomas respectfully requests this Honorable Court correct and thus vacate its

Order entering sanctions: as a clear error of law and to prevent a manifest injustice, infra.
          Case 2:20-cv-00163-JDW Document 38 Filed 05/05/20 Page 4 of 8




II.    Cross-Motion for Partial Reconsideration of the Order Granting Enlargement of
       Time to File this Motion for Reconsideration

       In this Honorable Court’s Order granting enlargement of time to seek reconsideration of

the sanctions Order, this Court directed the instant motion be limited solely to issues presented

previously.

       The failure of this Court to pre-sanctions advise Thomas that Thomas would be subject to

sua sponte sanctions by the Court’s inherent authority and the particularized basis for those

sanctions was not pre-sanctions briefed.

       However, this clearly falls into the above-referenced motion for reconsideration standard.

       To the extent Thomas will be arguing the failure of this Court’s notice, same is grounds

for partial reconsideration of this Court’s enlargement Order’s limiting this motion to questions

previously raised.

       Thomas respectfully requests reconsideration of this Court enlargement Order limiting

this motion so to present a new argument: this Court’s failure of due process.

III.   Standard for Sua Sponte Sanctions

       In this Court’s sanctions Order, this Court entered sanctions sua sponte pursuant to the

Court’s inherent authority.

       Sua sponte sanctions should only be employed when there exists a defilement of the “…

very temple of justice.” Humanscale Corp. v. CompX Intern., Inc., 2010 WL 3304261, *3 (E.D.

Va. 2010).

       “The court must keep in mind that the primary objective of any sanction is to preserve the

integrity of the process rather than to punish the offender.” Lighthouse Point Marina & Yacht

Club, LLC v. International Marine Underwriters, 2015 WL 260891 (D.N.J. January 20, 2015)

(internal citation omitted).
              Case 2:20-cv-00163-JDW Document 38 Filed 05/05/20 Page 5 of 8




           “Usually, the inherent power that a district court retains to sanctions attorneys also

requires bad faith.” Martin, infra.

           Sua sponte sanctions are akin to contempt of court. In re Brees, 562 F.3d 284, 287 (C.A.4

2009).

           Because a court’s inherent powers are so potent they must be exercised with restraint and

discretion. Malautea v. Suzuki Motor Co., Ltd., 987 F.2d 1536, 1546 (C.A. 11 1993) (internal

citation omitted).

           Sua sponte sanctions were not warranted even for the misconduct found.

IV.        Due Process

           In order to impose a sanction, notice of the sanction device 1 to be employed as well as the

particularized grounds for that sanction must be provided prior to sanctions being entered.

Simmerman v. Corino, 27 F.3d 58, 62 (C.A.3 1994); Martin v. Brown, 63 F.3d 1252 (C.A.3

1995).

           In reviewing this court’s sanctions notice, this Court failed to provide: (1) notice that sua

sponte sanctions were being considered via the Court’s inherent authority; and (2) what missed

deadlines were being considered. 2

           For failure of due process, this Honorable Court’s sanctions Order should be vacated.

V.         Lesser Sanctions

           A disciplinary docket has been opened against Attorney Thomas before the Eastern

District of Pennsylvania. Thomas has been publicly shamed by being featured in The Legal

Intelligencer, among others, secondary to this Court’s sanctions. This Court’s sanctions Order

has already been “used” by Thomas’ other clients’ adversaries in other unrelated matters.


1
    Rule 11; 28 U.S.C. § 1927; inherent authority; disciplinary authority, etc.
2
    A prior motion for sanctions was denied.
         Case 2:20-cv-00163-JDW Document 38 Filed 05/05/20 Page 6 of 8




       To be clear: Thomas missed – and this is understated – deadlines (in repeated violation of

this Court’s Order as well as practices and procedures; the Federal Rules of Civil Procedure; and

Local Rules of Civil Procedure). For that, however, Thomas does not deserve his license

jeopardized nor a public shaming with career-altering (if not ending) prospects.

       To the extent this Court holds that its recitation of Thomas’ prior misconduct in other

matters (including a related matter) was the lesser sanctions exposition required, Thomas

respectfully suggests: (i) other (even inter-related) extra-action misconduct cannot form the basis

of the entry of sanctions herein; (ii) his prior history of misconduct does not warrant the

sanctions entered; and (iii) that exposition was not presented to Thomas as under consideration in

this Court’s sanctions notice.

       To wit, Thomas’ client has still ongoing retained him.

VI.    Public Reprimand

       Despite this Court implicitly holding that it would not discipline Attorney Thomas (e.g.,

“symbolic”), this Court imposed a Public Reprimand – discipline.

       This discipline may be reciprocated throughout all jurisdictions in which Thomas is

licensed and may cause pro hac vice ratification/prohibition.

       Further, this discipline is violative of local due process. LR 83.6(V).

       This Court should vacate its Order of a Public Reprimand.

VII.   Conclusion

       Thomas missed many deadlines and has done so in the past. Thomas’ omissions indicate

Thomas’ ongoing and repeated unfamiliarity with procedures or, at worst, sloppiness: not bad

faith nor contempt (of which there is no record evidence in this matter).
         Case 2:20-cv-00163-JDW Document 38 Filed 05/05/20 Page 7 of 8




       Thomas has not been accused by this Court (nor held by any other) of frivolity,

vexatiousness, nor intentional subterfuge – such as would constitute the defilement of the

“temple of justice.”

       Thomas has been humiliated, faces career-altering licensure investigation, and unrelated

opposition arising from this Court’s sanctions opinion.

       Thomas has been humbled.

       It may be that – as this Court implicitly held – Thomas did not learn from prior mistakes.

       However, the aforesaid does not give rise to sua sponte sanctions; nor as imposed.

       To the extent this Court again finds sua sponte sanctions warranted, those sanctions

cannot be imposed for failure of due process.

       Alternatively, lesser sanctions should have been imposed: such as a six (6) month

proctorship.

       WHEREFORE, Movant, Attorney Joshua Thomas, Esquire, respectfully requests this

Honorable Court vacate its order of sanctions and partially vacate its order limiting this motion

to grounds previously raised. In the alternative, Thomas respectfully requests a lesser form of

sanctions – vacating the disciplinary referral(s) and public reprimand.



                                                     WEISBERG LAW


                                                     /s/ Matthew B. Weisberg
                                                     Matthew B. Weisberg, Esquire
                                                     PA Attorney ID #: 85570
                                                     7 S. Morton Avenue
                                                     Morton, PA 19070
                                                     (610) 690-0801
                                                     (610) 690-0880 – Fax
                                                     mweisberg@weisberglawoffices.com
                                                     Attorney for Joshua Thomas, Esquire
            Case 2:20-cv-00163-JDW Document 38 Filed 05/05/20 Page 8 of 8




                        UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

JACOVETTI LAW P.C., ET AL.                  :
                                            :
                      Plaintiffs,           :       NO.    2:20-CV-00163-JDW
                                            :
       v.                                   :
                                            :
JAMES EVERETT SHELTON, ET AL.               :
                                            :
                      Defendants.           :

                                CERTIFICATE OF SERVICE

       I, Matthew B. Weisberg, Esquire, hereby certify that on this 5th day of May, 2020, a true

and correct copy of the foregoing Motion for Reconsideration was served via ECF upon the

following parties:

Joshua L. Thomas, Esquire
Joshua L. Thomas & Associates, PLLC
225 Wilmington-West Chester Pike
Suite 200
Chadds Ford, PA 19317

Bryan A. Reo, Esquire
Reo Law, LLC
P.O. Box 5100
Mentor, OH 44061


                                                    WEISBERG LAW


                                                    /s/ Matthew B. Weisberg
                                                    Matthew B. Weisberg, Esquire
                                                    PA Attorney ID #: 85570
                                                    7 S. Morton Avenue
                                                    Morton, PA 19070
                                                    (610) 690-0801
                                                    (610) 690-0880 – Fax
                                                    mweisberg@weisberglawoffices.com
                                                    Attorney for Joshua Thomas, Esquire
